CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm in the Pre- Effective Amendment Number 2 to the Registration Statement on Form N-14 of Professionally Managed Portfolios with respect to the FundX Upgrader Fund, the FundX Aggressive Upgrader Fund, the FundX ETF Upgrader Fund and the FundX ETF Aggressive Upgrader Fund, each a series of shares of Professionally Managed Portfolios, and to the use of our report dated November 27, 2013 on the financial statements and financial highlights included in the 2013 Annual Report.Such financial statements and financial highlights appear in the 2013 Annual Report to Shareholders, which is incorporated by reference on Form N-14. /s/ TAIT, WELLER & BAKER LLP Philadelphia, Pennsylvania March 12, 2014
